DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the remarks/arguments filed for Application 17/306,459 filed on 3 May 2021.
Claims 1-18 have been canceled. 
Claims 19-38 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 3 May 2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to Claim 19, the claim recites “receiving, by a computing device with one or more processors, an email message, the email message including a payment request object, the payment request object comprising a requested amount and a payment receiving account” and “presenting, by the computing device, the received email message in an email message client with a user interface object associated with the payment request object”.

It is unclear, however, how said payment object is being included into the email message as well as what entity is responsible for including the payment object. It is also unclear how said user interface object that is associated with the payment request object is being presented with the email message received. Accordingly the claims are indefinite.

Independent claims 26 and 33 have similar limitations as claim 19, and are rejected for at least the forgoing reasons. Claim 20-25, 27-32 and 33-38 depends on claims 19, 26, and 33 and are therefore rejected for depending upon the rejected base claims.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 19 recites: “receiving, … an email message, the email message including a payment request object, the payment request object comprising a requested amount and a payment receiving account; presenting, … the received email message in an email message client with a user interface object associated with the payment request object; in response to user input associated with the user interface object, displaying, … a payment interface within the email message client; receiving, … user input indicating a payment method and a payment amount; and, transmitting, … payment information to a payment processing system, the payment information including the payment method, the payment amount, and the payment receiving account.”

The claim is directed to a method which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving (collecting), storing, processing and transmitting data and/or information.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; sales activities or behaviors; business relations; managing personal behavior of relationships or interactions between people (including following rules or instructions), inasmuch as the claimed method as a whole is directed towards facilitating managing the messaging via email of recipients associated with a payment transaction in an automated manner, involving steps which are nothing more than merely executing instructions or rules associated with notifying and/or managing recipients associated with a payment transaction but for the recitation of generic computer components. Notifying and managing recipients associated with a purchase or payment transaction for tracking and/or monitoring purposes falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Performing steps comprising receiving (collecting), storing, processing and transmitting data and/or information associated with a purchase or payment transaction falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., server, memory, processor, communication network), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of performing a set of instructions and/or rules for facilitating managing the messaging via email of recipients associated with a payment transaction in an automated manner. The claim recites the additional element – using a computer device to perform the steps recited. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising performing a set of instructions and/or rules for facilitating managing the messaging via email of recipients associated with a payment transaction in an automated manner. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Independent claim 26 recites substantially the same limitations as claim 19 above and is ineligible for the same reasons. The subject matter of claim 26 corresponds to the subject matter of claim 19 in terms of a computer device (e.g., manufacture). Therefore the reasoning provided for claim 19 applies to claim 26 accordingly.

Independent claim 33 recites substantially the same limitations as claim 19 above and is ineligible for the same reasons. The subject matter of claim 33 corresponds to the subject matter of claim 19 in terms of a computer readable media (e.g., manufacture). Therefore the reasoning provided for claim 19 applies to claim 33 accordingly.

Dependent claims 20-25, 27-32 and 33-38 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 377bbbbggy5 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.  


Claims 19-38 are rejected under U.S.C. 103(a) as being unpatentable over Liezenberg et al, US 7,783,709 (“Liezenberg”) in view of Hogan, US 5,699,528 (“Hogan”).

Re Claim 1-18: (Canceled) Re Claim 19: Liezenberg discloses a computer-implemented method to process a payment request within an email message client, comprising: 

receiving, by a computing device with one or more processors, an email message, the email message including a payment request object, the payment request object comprising a requested amount and a payment receiving account; (Abstract; C4 L24-30; C5 L28-29)

presenting, by the computing device, the received email message in an email message client with a user interface object associated with the payment request object; (C5 L50-55)

Hogan discloses:

in response to user input associated with the user interface object, displaying, by the computing device, a payment interface within the email message client; (C11 L14-25; C12 L15-22)

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hogan to the invention of Liezenberg as described above for the motivation of facilitating means of inputting a response and/or action in an efficient manner. 

Liezenberg further discloses:

receiving, by the computing device, user input indicating a payment method and a payment amount; (Abstract; C4 L24-30; C5 L28-29)

transmitting, by the computing device, payment information to a payment processing system, the payment information including the payment method, the payment amount, and the payment receiving account. (C4 L45-55)
Re Claim 20: Liezenberg in view of Hogan discloses the computer-implemented method of claim 19. Liezenberg further discloses:

wherein the user input is user selection of a button within the email message client. (Abstract; C4 L24-30; C5 L28-29; C8 L27-35)
Re Claim 21: Liezenberg in view of Hogan discloses the computer-implemented method of claim 19. Liezenberg further discloses:

wherein the email message includes information associated with a payment requestor. (C4 L34-40)
Re Claim 22: Liezenberg in view of Hogan discloses the computer-implemented method of claim 19. Liezenberg further discloses:

in response to user input associated with the user interface object, determining whether the user has an existing payment account, and in accordance with a determination that the user does not have an existing payment account, presenting an interface to the user for registering a new payment account. (C5 L50-55; C6 L4-12)
Re Claim 23: Liezenberg in view of Hogan discloses the computer-implemented method of claim 22. Liezenberg further discloses:

wherein the payment method is associated with an existing payment account. (Abstract; C4 L24-30; C5 L28-29)
Re Claim 24: Liezenberg in view of Hogan discloses the computer-implemented method of claim 19. 

wherein transmitting, by the computing device, payment information to a payment processing system, the payment information including the payment method, the payment amount, and the payment receiving account further comprises: generating an email message to the payment processing system, the email message including the payment method, the payment amount, and the payment receiving account. (C5 L52-60; C7 L5-9, L43-50)
Re Claim 25: Liezenberg in view of Hogan discloses the computer-implemented method of claim 24. Liezenberg further discloses:

wherein the user confirms payment by selecting send for the generated email message. (C5 L52-60; C7 L43-50)
Re Claim 26: Claim 26, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 19. Accordingly, claim 26 is rejected in the same or substantially the same manner as claim 19.

Re Claim 27: Claim 27, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 20. Accordingly, claim 27 is rejected in the same or substantially the same manner as claim 20.

Re Claim 28: Claim 28, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 28 is rejected in the same or substantially the same manner as claim 21.

Re Claim 29: Claim 29, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 29 is rejected in the same or substantially the same manner as claim 22.

Re Claim 30: Claim 30, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 23. Accordingly, claim 30 is rejected in the same or substantially the same manner as claim 23.

Re Claim 31: Claim 31, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 24. Accordingly, claim 31 is rejected in the same or substantially the same manner as claim 24.

Re Claim 32: Claim 32, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 25. Accordingly, claim 32 is rejected in the same or substantially the same manner as claim 25.

Re Claim 33: Claim 33, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 19. Accordingly, claim 33 is rejected in the same or substantially the same manner as claim 19.

Re Claim 34: Claim 34, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 20. Accordingly, claim 34 is rejected in the same or substantially the same manner as claim 20.

Re Claim 35: Claim 35, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 35 is rejected in the same or substantially the same manner as claim 21.

Re Claim 36: Claim 36, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 36 is rejected in the same or substantially the same manner as claim 22.

Re Claim 37: Claim 37, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 23. Accordingly, claim 37 is rejected in the same or substantially the same manner as claim 23.

Re Claim 38: Claim 38, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 24. Accordingly, claim 38 is rejected in the same or substantially the same manner as claim 24.


Conclusion

Claims 19-38 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692